Citation Nr: 1000435	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
infertility, to include damage to reproductive organs.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of injury to the left hip, and if so whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas  

The Veteran testified before the RO's Decision Review Officer 
(DRO) in September 2006 and October 208, and in July 2009 she 
presented testimony before the undersigned Acting Veterans 
Law Judge in a hearing at the RO.  Transcripts of these 
hearings are associated with the Veteran's claims folder.

During the Veteran's hearing before the Board in July 2009 
she notified the Board she was withdrawing her appeals in 
regard to the issues of increased evaluation in excess of 30 
percent for the service-connected anxiety disorder and 
earlier effective date of service connection for an anxiety 
disorder.  She also withdrew those appeals in writing.  Those 
issues are accordingly no longer on appeal before the Board.






FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision the RO denied 
a claim for service connection for infertility and loss of 
activities, and also denied the Veteran's petition to reopen 
previously-denied claims for service connection for residuals 
of injuries to the right shoulder and left hip. 

2.  Evidence received since June 2003 regarding claims for 
service connection for infertility and damage to reproductive 
organs and service connection for residuals of a right 
shoulder injury is cumulative or redundant of evidence 
previously of record and is not sufficient, when considered 
by itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claims.

3.  Evidence received since June 2003 regarding the claim for 
service connection for residuals of a left hip injury is not 
cumulative or redundant of evidence previously of record and 
is sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim.

4.  The Veteran's left hip disorder, diagnosed as bursitis, 
is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since 
the June 2003 rating decision, the criteria for reopening the 
claim for service connection for infertility and damage to 
reproductive organs are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

2.  As new and material evidence has not been received since 
the June 2003 rating decision, the criteria for reopening the 
claim for service connection for residuals of a right 
shoulder injury are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).
  
3.  The Veteran does not have a left hip disorder that is due 
to or the result of a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
defined the elements required for adequate notice when the 
issue is new and material evidence.  The RO sent the Veteran 
notice compliant with Kent in May 2005, prior to the rating 
decision on appeal.  

During the course of the appeal the RO sent the Veteran a 
letter in July 2006 advising her of the effective-date and 
disability-notice elements, and she had ample opportunity to 
respond before the RO readjudicated the claim in April 2008.

Although complete VCAA notice was not provided until after 
the initial adjudication of the claim, the Board finds there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
Veteran had ample opportunity to respond before the RO 
readjudicated the case.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA outpatient records were obtained.  Neither the Veteran 
nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim; 
the Board is also unaware of any such evidence.  Also, the 
Veteran has been afforded appropriate VA examination in 
support of his claims for residuals of injuries to the right 
hip and left shoulder.  The Veteran has not been afforded an 
examination in regard to the claim for infertility; however, 
when the issue on appeal is new and material evidence, the 
VCAA duty-to-assist is not triggered unless and until the 
claim is reopened.  38 U.S.C.A. § 5103A.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims.

II.  New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The benefit-of-the-doubt doctrine is not applicable to issues 
involving new and material evidence to reopen a previously-
denied claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

New and Material Evidence: Infertility and Damage to 
Reproductive Organs

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for infertility and loss of 
activities was last denied by the Waco, Texas RO in a June 
2003 rating decision.  The Veteran did not appeal; 
accordingly, the June 2003 RO rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  
  
The relevant evidence of record at the time of the last 
adjudication in June 2003 was as follows: service treatment 
records; report of VA medical examination in January 1980 
(genitourinary system noted as "perfectly normal"); lay 
statements from the Veteran's parents and from the Veteran's 
acquaintances T.S. and J.C., received in September 2002 and 
stating the Veteran wanted children but could not have them; 
lay statement from the Veteran's husband, received in 
September 2002, stating the Veteran was unable to perform 
sexual activities due to pain; and, statement from the 
Veteran received in September 2002 stating she could not have 
children and attributing her problem to alternatively to a 
miscarriage in service, a uterine infection in service and/or 
an automobile accident in service; and, the Veteran's claim, 
received in September 2002 and requesting service connection 
for miscarriages, infertility and loss of activities. 
. 
The rating decision in June 2003 denied service connection 
for residuals of miscarriages, based on a finding there was 
no documentation of pregnancy in service.  The same rating 
decision denied service connection for infertility and loss 
of activities, based on a finding there was nothing in 
service treatment records or post-service treatment records 
showing infertility.

The relevant evidence received regarding the claim for 
service connection for infertility received since June 2003 
consists of the following: U.S. Postal Service physical 
examination report dated in December 1991 noting medication 
of post-partum depression; VA outpatient treatment record 
dated in June 2003 showing complaint of bilateral ovary pain 
and showing history of left ectopic pregnancy x 2 in 1991, 
ovarian cyst drainage in 1991, married x 5 and sexually 
active, and history of Chlamydia, gonorrhea, candidiasis, and 
bacterial vaginosis (all treated); VA outpatient treatment 
records in January 2004 showing complaint of painful menses 
and pain during sexual intercourse; VA medical opinion dated 
in January 2004 stating it is very improbable that a car 
wreck could cause pregnancy losses or infertility, that 
infection due to improperly-treated miscarriages or to intra-
uterine device (IUD) cause infertility due to blocked 
fallopian tubes, and that it is not likely medications 
administered for treatment of sexually-transmitted disease 
could lead to infertility; statement from the Veteran that 
she was pregnant at the time of the 1976 automobile accident 
and miscarried several days thereafter; VA treatment records 
showing intermittent treatment for gynecological issues 
including bacterial vaginitis and menstrual cramps; letter 
from the Veteran in July 2006 asserting she had miscarried 
due to the car wreck and due to medication prescribed during 
basic training; testimony before the RO's DRO in September 
2006 during which she related she may have miscarried due to 
pain medication she was given after the auto accident but was 
not actually sure she was pregnant at the time; DRO hearing 
in October 2008 in which the Veteran asserted she had been 
pregnant during basic training, miscarried after the car 
wreck, and was informed years later that she could not have 
children because her fallopian tubes were scarred in previous 
miscarriages;  VA gynecology clinic note in January 2009 
showing complaint of suprapubic pain in the past and positive 
candidiasis infection but pelvic examination within normal 
limits;  and, Travel Board hearing in July 2009 in which the 
Veteran testified she had miscarried twice during service 
(once during basic training and again after the car wreck) 
and believed her current infertility was due to scarring from 
those miscarriages.
 
On review of the evidence above, received since June 2003, 
the Board first finds the lay statements submitted by the 
Veteran's acquaintances and family, and the Veteran's 
statements in testimony before the DRO and before the Board, 
are redundant of lay statements previously considered by the 
RO in June 2003.  They are accordingly not "new."

The Board also finds the newly-received evidence that is 
"new" is not "material" in that nothing therein, 
considered by itself or in conjunction with other evidence of 
record, supports entitlement to service connection.  There 
remains no medical evidence whatsoever that any incident of 
the Veteran's service caused infertility or damage to the 
reproductive organs.  Further, the evidence previously 
considered included a VA medical opinion asserting the 
claimed infertility was not related to the car wreck, and 
nothing in the subsequently-received evidence contradicts 
that opinion.

Accordingly, although the Veteran has asserted a number of 
different theories of causation, there remains no new and 
material evidence of record to support reopening the 
previously-denied claim.  The Board notes in that regard that 
an appellant's alternative theories of entitlement to service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005). 

The Board acknowledges at this point that if the prior final 
denial and the currently claimed disorder involve different 
diagnostic codes, they are different claims for the purpose 
of VA adjudication.  A claim for one diagnosed disease or 
injury accordingly cannot be prejudiced by a claim for 
another diagnosed disease or injury; rather, the two claims 
must be considered independently.  Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008), citing Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  In this case, there is no medical 
evidence of any actual injury to the reproductive organs, so 
Boggs does not apply.
 
The Veteran submitted a letter in July 2006 asserting her 
infertility was due in part to use of a Dalkon Shield 
contraceptive following discharge from service at a time when 
she was a dependent spouse of a servicemember, and she 
repeated that theory during testimony before the DRO.  She 
also submitted a treatment records dated beginning in 
September 1976 showing gynecological complaints and provision 
of an IUD as a dependent wife.  This represents a theory of 
causation not previously adjudicated by the RO.  However, the 
Board notes that treatment received by a dependent, even if 
from a military medical facility, is not relevant to a claim 
for service connection.  It is accordingly not material to 
reopening the claim.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for infertility and damage to the reproductive 
organs has not been received, and the rating decision of June 
2003 remains final.  

As the Veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. 463, 467.  

New and Material Evidence: Residuals of Right Shoulder Injury

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for residuals of a right 
shoulder injury was last denied by the Waco, Texas RO in a 
June 2003 rating decision.  The Veteran did not appeal; 
accordingly, the June 2003 RO rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

The relevant evidence of record at the time of the last 
adjudication in June 2003 was as follows: service treatment 
records; VA X-rays in October 1979 showing normal right 
shoulder; VA medical examination report with X-rays in 
January 1980 showing diagnosis of bursitis in the right 
shoulder; rating decision in March 1980 denying service 
connection for residuals of auto accident and service 
connection for right shoulder bursitis; rating decision in 
February 1987 continuing denial of service connection for 
residuals of automobile accident; VA examination report in 
April 2000 showing diagnosis of normal right shoulder, with 
X-rays showing no evidence of old trauma; rating decision in 
May 2000 denying service connection for residuals of right 
shoulder injury; and, lay statements from the Veteran's 
parents, her husband, and her acquaintances T.S., R.L. and 
J.C., received in September 2002 and stating they had 
observed the Veteran exhibit signs of shoulder pain since 
service; extensive VA treatment records for treatment of 
orthopedic complaints including right shoulder; and, numerous 
letters to VA from the Veteran describing orthopedic problems 
since the automobile accident in service.

The rating decision in June 2003 denied reopening of the 
claims for residuals of a right shoulder injury, based on 
finding that new and material evidence had not been 
submitted. 

The relevant evidence received regarding the claim for 
service connection for right shoulder injury received since 
June 2003 includes the following: U.S. Postal progress report 
dated in July 1983 showing history of chronic right shoulder 
pain since a wreck in 1976; U.S. Postal Service physical 
examination report dated in December 1991 noting history of 
bilateral shoulder bursitis from auto accident and aggravated 
by working overhead but also showing current normal range of 
motion at the shoulders with crepitation; extensive VA 
treatment records showing treatment for 
shoulder/knee/elbow/hip pain secondary to degenerative joint 
disease; VA clinical evaluation for multiple joint pains in 
August 2003 showing grossly normal evaluation of the 
shoulders and clinical assessment of polyarthralgia; VA 
treatment note dated in June 2004 showing an impression of 
right rotator cuff tendonitis due to shoveling sand; VA X-ray 
of the shoulder in August 2004 showing narrowed 
acromioclavicular (AC) joint but  otherwise negative; VA 
treatment report in September 2004 showing diagnosis of right 
shoulder adhesive capsulitis; VA magnetic resonance imaging 
(MRI) of the right shoulder in October 2004 characterized as 
"unremarkable;" VA examination report in October 2006 in 
which the examiner stated an opinion, based on review of the 
file and examination of the Veteran, that it is less likely 
than not the right shoulder condition is related to the 1976 
motor vehicle accident; VA treatment records showing 
intermittent treatment for shoulder pain; testimony before 
the RO's DRO in September 2006 and October 2008 during which 
she related the automobile accident in service and subsequent 
shoulder symptoms; letters received in July 2008 from 
acquaintance DJ and sister KC, and letters received from 
stepson DB and acquaintance  RCB received in August 2008, 
asserting the Veteran had orthopedic and emotional problems 
after the in-service car wreck that were not previously 
present; and, the Veteran's Travel Board testimony in July 
2009 during which she asserted chronic shoulder pain since 
the car wreck in service.

On review of the evidence above, received since June 2003, 
the Board first finds the lay statements submitted by the 
Veteran's acquaintances and family, and the Veteran's 
statements in testimony before the DRO and before the Board, 
are redundant of lay statements previously considered by the 
RO in June 2003.  They are accordingly not "new."

The Board also finds the newly-received evidence that is 
"new" is not "material" in that nothing therein, 
considered by itself or in conjunction with other evidence of 
record, supports entitlement to service connection for the 
claimed shoulder disability.  There is no medical evidence 
whatsoever of a past traumatic injury to the shoulder, or of 
current residuals of a traumatic injury.  Further, the 
evidence includes a VA medical opinion asserting the claimed 
shoulder disorder was not related to the car wreck, and 
nothing in the subsequently-received evidence contradicts 
that opinion.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for residuals of a right shoulder injury has not 
been received, and the rating decision of June 2003 remains 
final.  

As the Veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. 463, 467.  

New and Material Evidence: Residuals of Left Hip Injury

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for residuals of a left hip 
injury was last denied by the Waco, Texas RO in a June 2003 
rating decision.  The Veteran did not appeal; accordingly, 
the June 2003 RO rating decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302.  

The evidence of record at the time of the last adjudication 
in June 2003 was as follows: service treatment records; VA X-
rays in October 1979 showing normal left hip; VA medical 
examination report with X-rays in January 1980 showing normal 
left hip; rating decisions in March 1980 and February 1987 
denying service connection for residuals of auto accident; VA 
examination report in April 2000 showing diagnosis of normal 
left hip; rating decision in May 2000 denying service 
connection for residuals of left hip injury; and, lay 
statements from the Veteran's parents, her husband, and her 
acquaintances T.S., R.L. and J.C., received in September 2002 
and stating they had observed the Veteran exhibit signs of 
hip pain since service; extensive VA treatment records for 
treatment of orthopedic complaints including left hip; and, 
numerous letters to VA from the Veteran describing orthopedic 
problems since the automobile accident in service.

The rating decision in June 2003 denied reopening of the 
claims for residuals of a right shoulder injury and left knee 
injury, based on finding that new and material evidence had 
not been submitted. 
   
The evidence received regarding the claim for service 
connection for left hip injury received since June 2003 
includes a February 2004 treatment note by VA physician Dr. 
MS stating the following: "This is to certify that as likely 
as not the chronic lower back pain, left hip pain and left 
knee pain that [the Veteran] suffers from could have resulted 
from the MVA in 1976.  She understands that this is my 
opinion only."

The medical opinion above is "new" because it was not 
previously considered by the RO and is not redundant of 
evidence previously considered.  It is "material" because 
it constitutes medical evidence supporting nexus and thus 
must be considered in adjudicating the merits of the claim, 
even if it is not adequate by itself to support grant of the 
benefit claimed.  Hodge, 155 F.3d 1356.

Because new and material evidence has been received, the 
criteria to reopen the claim for service connection for 
residuals of a left hip injury are met.  The Veteran's appeal 
is granted to that extent.
 




III.  Entitlement to Service Connection for Residuals, Left 
Hip Injury

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Veteran's service treatment records are negative for a 
left hip injury.  Treatment records document the Veteran was 
involved in an automobile accident in May 1976, with 
resultant scalp laceration.  Treatment records after the 
accident show no complaint of hip pain.  She was discharged 
from service in July 1976; the Report of Medical Examination 
at the time of her discharge shows clinical evaluation of the 
lower extremities as "normal."

VA X-ray of the left hip in October 1979 noted an impression 
of no fractures, dislocations or other osseous abnormalities.

The Veteran had a VA medical examination in January 1980 in 
which she complained of left hip pain.  X-ray of the hips was 
normal.  The examiner did not diagnose any current left hip 
disorder.

VA X-ray of the left hip in March 2000 showed an impression 
of mild degenerative narrowing of both hip joints.  No acute 
fracture or dislocation was identified.

The Veteran had a VA medical examination in May 2000 during 
which she reported pain during range-of-motion testing.  
However, the examiner's diagnosis was normal left hip.

The file contains letters received in September 2002 from the 
Veteran's parents, her husband, and acquaintances A.R., T.S., 
J.C. and R.L., all asserting the Veteran exhibited signs of 
multiple joint pain including hip pain.  The letter from the 
Veteran's parents further asserts the Veteran had been 
physically active prior to the car wreck.

In August 2003 the Veteran was referred to VA's physical 
medicine and rehabilitation service (PMRS) clinic for 
consultation regarding chronic multiple joint pains (low 
back, hip, shoulder, neck, and knee).  The Veteran reported 
having been involved in a motor vehicle accident in service 
with subsequent chronic soreness.  The examiner's assessment 
was polyarthralgia; the examiner did not express an opinion 
regarding causality.  
 
The file contains a February 2004 treatment note by VA 
physician Dr. MS stating the following: "This is to certify 
that as likely as not the chronic lower back pain, left hip 
pain and left knee  pain that [the Veteran] suffers from 
could have resulted from the MVA in 1976.  She understands 
that this is my opinion only."

The Veteran had a VA examination in October 2006 in which the 
examiner reviewed the claims file prior to the examination.  
The Veteran reported she had been involved in a motor vehicle 
accident during service and had developed aching pains all 
over her body from that accident.  The examiner noted 
tenderness of the left hip as well as some limitation of 
motion.  The examiner diagnosed left hip bursitis.  The 
examiner stated an opinion that the Veteran's tenderness was 
in the posterior and lateral aspect, but there was no 
antalgic gait on the left side.  Therefore, it is less likely 
than not the Veteran's left hip disorder was related to the 
1976 motor vehicle accident.

The Veteran testified before the RO's DRO in September 2006 
and October 2008, and before the Board in July 2009.  The 
Veteran consistently testified that she injured her left hip 
in the car wreck during service and has experienced chronic 
left hip pain since that accident.

On review of the evidence above, the Board finds the criteria 
for service connection for residuals of a left hip injury are 
not met, for the reasons below.

First and foremost, the medical opinion of record is against 
the claim.  As noted, the file contains a February 2004 
treatment note in which VA physician Dr. MS stated it is as 
likely as not chronic left hip pain could have resulted from 
the MVA in 1976.  However, Dr. MS provided no clinical 
rationale supporting the opinion; a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In contrast, the VA examiner 
in October 2006 stated it is less likely than not the 
Veteran's claimed left hip disorder is related to the car 
wreck in service; the examiner based his opinion on review of 
the claims file and examination of the Veteran, and supported 
the opinion with clinical rationale.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  For the reasons cited above, the Board 
favors the medical opinion of the VA examiner in October 2006 
over that of Dr. MS in February 2004.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence submitted by the 
Veteran, including her correspondence to VA, lay statements 
from her family and acquaintances, and her testimony.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Accordingly, the Veteran is competent to testify regarding 
onset and continuity of left hip pain.  Similarly, a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Veteran's 
acquaintances are competent to report observed symptoms of 
hip pain as exhibited by the Veteran over the years.

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492; Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, 
the most competent medical opinion of record asserts the 
Veteran's claimed left hip disorder is not likely related to 
an injury during active service.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for residuals of a left hip 
injury are not met; accordingly, the claim must be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

New and material evidence having not been received, the 
appeal to reopen a claim for service connection for 
infertility and damage to reproductive organs is denied.

New and material evidence having not been received, the 
appeal to reopen a claim for service connection for residuals 
of a right shoulder injury is denied.

Service connection for residuals of a left hip injury is 
denied.



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


